Citation Nr: 1822075	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-30 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee disability.   


REPRESENTATIVE

Texas Veterans Commission 


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from May 1997 to December 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDING OF FACT

The Veteran's right knee disability is not related to disease or injury incurred or aggravated in active service. 


CONCLUSION OF LAW

The criteria for service connection for a right knee disability are not satisfied.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Law

Service connection generally will be awarded when a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection, the evidence must show (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a link or nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Hickson v. West, 12 Vet.App. 247, 252 (1999).  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  38 U.S.C. § 5107; 38 C.F.R. § 3.102. 


II. Analysis

The Veteran states that his right knee disability was caused by marching on hard surfaces during active service, and that he has had bilateral knee pain since 1998.  See October 2011 VA Examination Report.  Service connection has previously been established for a left knee disability.  For the following reasons, the Board finds that the preponderance of the evidence weighs against service connection for his right knee disability. 

The Veteran has been diagnosed with patellofemoral syndrome and status post anterior cruciate ligament and meniscus repair surgery of the right knee.  See October 2011 VA Examination Report.  A current disability is established.  

Service incurrence of a disease or injury pertaining to the right knee is not established.  The service treatment records show that the Veteran was treated for left knee pain in December 1999, which began without a known injury, but do not reflect treatment for or complaints of right knee problems.  The Veteran does not state that he sought treatment for right knee symptoms during service.  Years later, he stated in his July 2011 claim (VA Form 21-526EZ), and at the October 2011 VA examination, that he has had pain in both knees since 1998.  These statements were made solely in the context of supporting the claim, with no supporting evidence regarding the right knee.  They are not sufficient in themselves to establish that he had right knee pain during service.  

The record does not otherwise show that the Veteran had right knee symptoms or injury in service, and rather weighs against service incurrence.  In this regard, the first evidence of right knee symptoms is an October 2003 post-service private treatment record reflecting that the Veteran was seen for a right knee injury sustained while playing basketball.  There is no mention in these records of a prior history of right knee problems.  He was diagnosed at the time with a medial collateral ligament tear and right medial meniscus injury, with effusion.  VA treatment records dated in February 2004 and May 2004 reflect that he reported experiencing chronic right knee pain following the October 2003 injury.  They do not mention a history of right knee pain prior to that injury.  These contemporaneous records weigh against the credibility of the Veteran's later statements in support of a claim for benefits that he had right knee pain ever since service.  

Accordingly, the preponderance of the evidence weighs against service incurrence of a disease or injury pertaining to the right knee. 

There is no indication that the Veteran's current right knee pathology may otherwise be related to service, including marching activities.  In the April 2013 VA Form 9, the Veteran stated that x-rays dated in April 2013 showed degenerative changes in the right knee, and that the arthritis was distinct from the ligament and meniscus tears sustained in the October 2003 injury.  However, the VA treatment records do not show a diagnosis of arthritis of the right knee or that x-rays of the right knee were taken in April 2013.  They only reflect a diagnosis of left knee degenerative arthritis in an October 2011 x-ray study.  The radiology report indicates that only the left knee was imaged.  In any event, even if the Veteran were diagnosed with arthritis of the right knee, there is no indication that it is related to service or manifested to a compensable degree within one year of service separation.  Thus, service connection would not be warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309(a) (2017) (providing that service connection will be established for osteoarthritis, as a chronic disease, that manifests to a compensable degree within a year of separation from service, absent affirmative evidence to the contrary).  

A VA medical opinion on this issue is not warranted as there is no indication that the Veteran's right knee disability may be related to an in-service event.  In contrast to an activity such as making jumps as a paratrooper, which by its nature may be assumed to involve a significant impact on the knees and thus to be potentially related to the later development or diagnosis of arthritis or other pathology, especially in the absence of an injury in the interim, there is no apparent possible relationship between marching activities and the first onset of right knee pain following an acute injury almost a year after separation, or to pathology first diagnosed following that injury or at a later period.  Cf. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Thus, as there is no indication that the Veteran's right knee pathology may be related to service, a VA medical opinion on this issue is not warranted.  See id.; 38 C.F.R. § 3.159(c) (2017).  

The Board is grateful to the Veteran for his honorable service, and regrets that it cannot render a favorable decision in this matter. 

Because the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C. 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for a left knee disability is denied. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


